Case 1:18-cv-02921-JMF Document 527-2 Filed 11/13/18 Page 1 of 2




                     EXHIBIT 2
                      Case 1:18-cv-02921-JMF Document 527-2 Filed 11/13/18 Page 2 of 2




From: Freedman, John A.
Sent: Monday, November 12, 2018 5:16 PM
To: Tomlinson, Martin M. (CIV); Wells, Carlotta (CIV); Gardner, Joshua E (CIV); 'Bailey, Kate (CIV)'
Cc: 'Colangelo, Matthew'; Goldstein, Elena; dale.ho@aclu.org; Gersch, David P.; zzz.External.SBrannon@aclu.org
Subject: New York v. DOC, 18-cv-2921

Counsel --

We are in receipt of your demonstratives for use tomorrow.

1. Please advise where the opinions and underlying facts for DDX-25 were disclosed in Dr. Abowd’s September 21
expert disclosure?

2. Please advise where in the September 21 expert disclosure Dr. Abowd analyzed any of the analysis from the Mule
memo (G-01)?

3. Please advise when you produced the “Abowd’s calculations” referenced in the source line?

Thanks,

John


_______________
John A. Freedman

Arnold & Porter
601 Massachusetts Ave., NW
Washington | District of Columbia 20001-3743
T: +1 202.942.5316
John.Freedman@arnoldporter.com | www.arnoldporter.com




This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com




                                                                                  1
